Election/Restrictions
Claims 1-7 are allowable. The election requirement between Species I and II, as set forth in the Office action mailed on 9/17/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election requirement of 9/17/2021 is withdrawn.  Claims 4-5 and 7 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Amendment/Remarks
	Applicant’s amendments and/or arguments overcome all prior drawing objection(s), claim objections, and 112(b) rejections set forth in the prior Office Action mailed 1/10/2022, consequently, the prior drawing objection(s), claim objections and 112(b) rejections have been withdrawn.
	Applicant’s arguments with respect to the prior art rejections have been fully considered and are persuasive, consequently, the prior art rejections have been withdrawn.
Reasons for Allowance
	Claims 1-7 are allowed.

    PNG
    media_image1.png
    423
    669
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    463
    692
    media_image2.png
    Greyscale

Regarding Claim 1, the closest prior art considered to be Ishii et al. (US 2019/0093665 A1) discloses a method for manufacturing a turbo fan unit (18, figure 3 or 7 also reproduced/annotated above) to be used in a blower device (10, figure 7) wherein the turbo fan unit comprises:
multiple fan blades (52, figure 7) arranged around a fan center line (CL, figure 7);
a shroud ring (54, figure 7) connected to one side of each of the multiple fan blades in an axial direction of the fan center line (see figure 7) and forming an air suction port (54a, figure 3) through which air is sucked (see figure 3);
an other-side side plate (60, figure 7) connected to the other side of each of the multiple fan blades in the axial direction of the fan center line (see figure 7); and
an air-flow guide portion (56, figure 7) located at a position inside of the other-side side plate in a fan radial direction (see figure 7) for guiding an air flow sucked from the air suction port in a direction from an inside to an outside of the fan radial direction (see figure 7),
wherein the air-flow guide portion has an air guide surface (562a, figure 3), which is formed in the air-flow guide portion to face the air suction port (see figure 3) and which guides the air flow sucked from the air suction port (see figure 3),
wherein the other-side side plate has a plate-side guide surface (603, figure 3), which faces blade passages (52a, figure 3) respectively formed between neighboring fan blades of the multiple fan blades (see figure 3), and which guides an air flow passing through the blade passages (see figure 3),
wherein the method for manufacturing the turbo fan unit comprises;
a preparing step for preparing the multiple fan blades and the other-side side plate (implicit preparing step to form the turbo fan unit); and
a connecting step for connecting each of the multiple fan blades to the other-side side plate by a welding process (see Para 78, Lines 5-7),
wherein, in the preparing step, an integrally molded component is prepared, in which the multiple fan blades, the shroud ring and the air-flow guide portion are integrally molded to one another (see 52, 54, and 56 formed as a single piece by injection molding, figure 3 and Para 64, Lines 3-9) while the other-side side plate is prepared as a separate member from the integrally molded component (see 60 being a separate member later joined through welding, figure 3 and Para 78, Lines 5-7),
wherein, in the preparing step, one of the multiple fan blades and the other-side side plate is prepared (see blades 52 prepared as part of an injection mold as previously discussed) which has;
a connecting-surface forming portion (see annotated figure 7) having a connecting surface (see surface of connecting-surface forming portion, annotated figure 7), which is connected to the other one of the multiple fan blades and the other-side side plate (see connection to blades 52, figure 7), and
Ishii is silent on a welding projection protruded from the connecting surface;
wherein, in the connecting step, the welding projection is melted down and the connecting surface is connected to an opposing surface, which is a surface of the other one of the multiple fan blades and the other-side side plate and which is opposing to the connecting surface,
wherein an inner peripheral end of the plate-side guide surface in the fan radial direction is located at a position closer to the other side of the axial direction than an outer peripheral end of the air guide surface in the fan radial direction, when the multiple fan blades are connected to the other-side side plate.
Therefore, it is not known in, nor obvious from the prior art to construct a method for manufacturing a turbo fan unit as claimed.
Regarding Claim 6, similar reasons for allowance discussed with respect to Claim 1 apply.
Claims 2-5 and 7 are allowed by virtue of their dependency. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sabbir Hasan whose telephone number is (571)270-7651. The examiner can normally be reached Monday - Friday 11am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sabbir Hasan/Primary Examiner, Art Unit 3745